Citation Nr: 1758430	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  13-33 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether a reduction of rating for right inferior alveolar nerve neuralgia, from 30 percent to 10 percent, effective July 1, 2012, was proper.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Zi-Heng Zhu

INTRODUCTION

The Veteran served on active duty from May 2005 to July 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), which reduced the rating for right inferior alveolar nerve neuralgia from 30 percent to 10 percent, effective July 1, 2012.  


FINDINGS OF FACT

The evidence of record at the time of the April 2012 reduction action does not establish material improvement of right inferior alveolar nerve neuralgia .


CONCLUSION OF LAW

The reduction of the rating for right inferior alveolar nerve neuralgia from 30 percent to 10 percent was improper and the 30 percent rating is restored, effective July 1, 2012.  38 C.F.R. § 3.344 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that the reduction of the rating for right inferior alveolar nerve neuralgia was improper as the disability had not improved.  The Board finds that a review of all the competent medical evidence of record, to include private medical records, VA examinations, and the Veteran's lay statements, does not show improvement in the right inferior alveolar nerve neuralgia which would warrant a reduction in rating.  Therefore, the Board finds that the reduction of rating for right inferior alveolar nerve neuralgia was improper, and the previous 30 percent rating must be restored. 

The Veteran established service connection for right inferior alveolar nerve neuralgia in a January 2009 rating decision, which assigned a 30 percent rating.  That decision largely relied on an October 2008 VA examination which evaluated the current nature and etiology of the right inferior alveolar nerve neuralgia.  A review of that examination shows that the Veteran was noted to have reported severe pain in the right jaw region, with numbness in the right lower lip and chin area.  Pin-prick and light touch testing during the examination found minimal response, with decreased sensation in that area.  The examiner ultimately noted a diagnosis of marked paresthesia of the right inferior alveolar nerve, with neuralgia.  The January 2009 rating assigned a 30 percent rating based on those examination findings. 

A September 2011 rating decision proposed a reduction in rating for right inferior alveolar nerve neuralgia from 30 percent to 10 percent, noting evidence from a September 2010 VA examination which RO found to indicate improvement in the right inferior alveolar nerve neuralgia.  An April 2012 decision reduced the 30 percent rating for right inferior alveolar nerve neuralgia to 10 percent, finding that there was no evidence that the condition rose to the requisite severity as to warrant a 30 percent rating under the appropriate diagnostic code.  That decision noted that the Veteran did not have severe incomplete nerve paralysis related to the right jaw area, and therefore, did not meet the criteria for a 30 percent rating.  That decision made no specific findings that the right inferior alveolar nerve neuralgia had improved or otherwise provided a specific basis for the reduction. 

A review of the record shows that the Veteran was provided two VA examinations with regards to the nature and severity of right inferior alveolar nerve neuralgia, in September 2010 and December 2010.  A September 2010 VA examination again noted not only the Veteran's complaint of severe pain and numbness in the right jaw area, but also soreness, achiness, grinding of teeth, popping, and pain on chewing.  The Veteran noted that pain was relieved by nothing, and had triggered various secondary issues, such as headaches.  On examination, the examiner also found evidence of neuralgia, with pinprick testing showing abnormal decreased sensation of the effected region.  The report noted no effect to smell or taste. 

In a December 2010 VA examination the Veteran again was noted complaining about the same symptoms of pain and numbness in the right side of the chin, lip, and face.  She noted that the condition has worsened, to include no longer being able to chew on the right side.  The examiner ultimately diagnosed residual paresthesia of the lower right chin and lip, due to surgical trauma to the right inferior alveolar nerve.   However, the examination report noted no examination for neurological issues or the severity or extent of the nerve damage in the right jaw. 

The Board noted that in circumstances under which a rating may be reduced are specifically limited and carefully circumscribed by regulation.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  VA will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of ratings consistent with the law and regulations governing disability compensation and pension.  Where a rating has been in effect for less than five years, the service-connected disability has not become stabilized, or the disability is likely to improve, a rating may be reduced based upon reexaminations disclosing improvement, physical or mental, of the disability.  38 C.F.R. § 3.344 (c)(2017).  In any rating reduction case, it must not only be determined that an improvement in a disability has actually occurred but also that that improvement actually indicates an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413 (1993). 

The evidence of record at the time of the April 2012 reduction action, including the September 2010 and December 2010 VA examinations, neither showed a sustained improvement of the service-connected right inferior alveolar nerve neuralgia, nor improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Those factors were not discussed in that decision.  At the time of the two 2010 VA examinations, the Veteran reported a continuation or actual worsening of right inferior alveolar nerve neuralgia, to include increased pain so severe as to require prescription medication such as oxycodone.  Previously, the medical records only noted the use of over-the-counter medication such as Tylenol.  

Additionally, and most importantly, the medical evidence of record does not demonstrate any improvement, sustained or not, in the Veteran's overall condition with regard to right inferior alveolar nerve neuralgia.  The Veteran's private medical records also indicate a continued diagnosis of neuralgia, or nerve damage in that region, to include decreased sensation in the right facial area.  The Board notes that is the same neuralgia to the right inferior alveolar nerve which was identified by the October 2008 VA examination, prior to the initial grant of service connection and the assignment of a 30 percent rating.  Therefore, the Board finds that the competent medical evidence of record does not demonstrates that the Veteran's condition improved throughout the relevant period.  The RO has not identify any sustained improvement of the Veteran's condition, and noted only that the disability did not currently meet the criteria for a rating in excess of 10 percent.  However, this is not the standard for a reduction of rating.  The failure to make a finding of improvement is a defect requiring restoration.  Brown v. Brown, 5 Vet. App. 413 (1993). 

In the absence of any specific and objective findings of material improvement of the disability, the Board concludes that the reduction of the rating for right inferior alveolar nerve neuralgia from 30 percent to 10 percent was improper.  38 C.F.R. § 3.344 (c)(2017).  As the weight of the evidence does not show that there was an improvement in the Veteran's disability, or the ability to function under the ordinary conditions of life, the prior rating will be restored.


ORDER

The reduction of rating for a right inferior alveolar nerve neuralgia from 30 percent to 10 percent, was improper and the 30 percent rating is restored, effective July 1, 2012.  The appeal is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


